       Case 5:16-cv-00367-DPM Document 34 Filed 04/13/21 Page 1 of 1




           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                    PINE BLUFF DIVISION

SANDERS M. CARTER
ADC #88350                                               PETITIONER

v.                       No. 5:16-cv-367-DPM

DEXTER PAYNE, Director,
Arkansas Division of Correction*                         RESPONDENT

                                ORDER
     Motion for certificate of appealability, Doc. 32 & 33, denied.
Carter’s Rule 60(d) motion didn’t show deliberate wrongdoing
amounting to fraud on the court; and this isn’t a matter about which
reasonable jurists would disagree. Slack v. McDaniel, 529 U.S. 473,
484 (2000); 28 U.S.C. § 2253(c)(2).
     So Ordered.
                                  ________________________
                                  D.P. Marshall Jr.
                                  United States District Judge

                                  13 April 2021




* Dexter Payne is the Director of what is now known as the Arkansas
Division of Correction. The Court directs the Clerk to amend the
docket. FED. R. CIV. P. 25(d).
